UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1428



In re:   THOMAS CREIGHTON SHRADER,



                Petitioner.



                 On Petition for Writ of Mandamus.
                         (1:09-cr-00270-1)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Creighton Shrader, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Creighton Shrader petitions for a writ of mandamus

seeking an order directing the recusal of the magistrate and

district   court   judges   and    an       order   directing   his   immediate

release from incarceration.         We conclude that Shrader is not

entitled to mandamus relief on these grounds.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).      Mandamus relief is available only when

the petitioner has a clear right to the relief sought, In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988),

and Shrader has not alleged any nonspeculative basis to question

the judges’ impartiality.         In re Beard, 811 F.2d 818, 827 (4th

Cir. 1987).    Moreover, Shrader’s motion for bond is pending in

the district court, and mandamus may not be used as a substitute

for appeal.   In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).

     Shrader also alleges that the district court has unduly

delayed in ruling on his 28 U.S.C. § 2255 (2012) motion and his

motion for bond.     He seeks an order from this court directing

the district court to act.        We find the present record does not

reveal undue delay in the district court.



                                        2
     Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                     PETITION DENIED




                                  3